Church, C. J.
The appellees, in answer to the reasons-of appeal, given by the appellants, aver, that the appellants had not, and have not, any interest in the estate in settle*131ment, and therefore have no right to prosecute this appeal. It is manifest, that this constitutes no valid answer to the reasons, although it might have been, in itself, a good cause for setting aside the appeal, under a proper motion, or application, made in due season.
The reasons of appeal are founded upon the action of the court of probate, in settling and allowing an administration account, and-these present the only issue to be tried by the supreme court. The appellees depart from this issue, and avoid it, by presenting a new and independent one, viz., whether the appellants had an interest in the estate of John Shepard ? This is rather in the nature of a plea in abatement, denying the capacity of the appellants, to take and prosecute the appeal. It was a preliminary objection, and should have been made and disposed of, before the truth or sufficiency of the reasons of appeal was heard and decided. Trustees of M. E. Church v. Tryon, 1 Denio, 451. Mayor &c. v. Bolton, 1 Bos. & Pull, 40. Phœnix Bank v. Curtis, 14 Conn. R., 437.
The superior court so determined, and thereupon excluded the evidence, offered to prove the want of interest in the appellants, upon a hearing of the reasons of appeal; but, at the same time, ex gratia, permitted the appellees to offer their evidence, as presenting a question of law, proper for the consideration of this court.
From the record, it appears, that the appellants claim, as wardens and vestry of Trinity church, Portland, and that the court of probate found, that as such, they had an interest in the matters in dispute, as devisees or legatees, under the last will and testament of John Shepard. What are the terms of that will, and how the appellants, or their interests, are described in it, does not appear; but we must infer, that it contained some bequest, either t£> the wardens and vestry, or otherwise, for the benefit of the Episcopal society in Chatham, now Portland.
The evidence offered shows, that a legally constituted *132Episcopal society had existed in Chatham, for many years, under different names, all descriptive of its character, and, after the town of Portland was constituted, under the name of Trinity church, Portland, by which it is now known, and by which name, the appellees have recognized it. This-society was a voluntary corporation, constituted under our laws, but without a special legislative act of incorporation, and without an established name. Names, in such case, are arbitrary, and do not at all affect the identity of the corporation. This society, originally -established in the same locality, in the town of Chatham, has preserved its succession and identity, from the beginning, and is the same society now, as it was, when it became interested in the will of John Shepard.
It is- found, that the wardens and vestry of this society appeared before the court of probate, for and in behalf of the society, as its proper officers, and defended against the claims of the appellees, and, in the same capacity, and. for the benefit of the society, they have taken and now prosecute this appeal, and all this, known to the society, and without objection.
Wardens and vestry of Episcopal societies are the known and recognized representatives and committee of such societies ; and any bequest to such wardens and vestry, is a bequest to the society itself, or to them as trustees for its use.
If, therefore, this Episcopal society, either directly as a society, or in the name of its wardens and vestry, had an interest, under Shepard’s will, this interest has continued, under all the variety of names, by which the society has been known; and, when its wardens and vestry act on its behalf, to protect such interest, it is the society essentially which acts by and in the name of its representatives. Sutton v. Cole, 3 Pick., 232. Minot v. Curtiss, 7 Mass. R., 444.
No one can fail to understand the nature of this proceed*133ing. It is an attempt, by the Episcopal society, who was and is a beneficiary, under the will of John Shepard, in its modern name of Trinity church, Portland, and by its legally constituted agents, to protect its interests in the court of probate; and the only real objection is, as it seems to us, that the form of proceeding has not been in conformity with the rules of common law pleadings.
But in proceedings in courts of probate, the forms of common law process and pleadings are not regarded, and can not be; and it is, therefore, immaterial, in the present case, whether this appeal was taken and prosecuted, in the name of the society itself, or in the name of its wardens and vestry: it is essentially the act of the society. We are of opinion that a new trial should not be granted.
In this opinion the other judges concurred, except Waite, J., who tried the cause below, and was therefore disqualified, and Stores, J., who was absent.
New trial not granted.